Title: Benjamin Henry Latrobe to Dolley Madison, 4 July 1809
From: Latrobe, Benjamin Henry
To: Madison, Dolley Payne Todd


Madam
Washington, July 4h. 1809
I am more mortified than I can express at the conduct of the Coach-maker, I have had the misfortune to employ in your service, in furnishing to you a Carriage, which even before it has been used is discovered to be so extremely faulty. I am the more irritated and disappointed, as he has in every other instance in which I have employed or recommended him, done himself so much credit, as to have gained the character of being one of the most honest & faithful workmen in Philadelphia. Mr Harvie, has built for me 5 Carriages of different sorts for my own use, all of which have done me most excellent service, & were universally admired. My present carriage has undergone every possible hardship for 3 Years, & so well is it built, that the first Wheels have now their third tire. Still as in your particular case, he has so entirely forgotten what is due to You & to his own interest & reputation as regards the Coachee, I cannot help thinking that it would be just to throw the Chariot upon his hands, especially as there is ample time to get another built before winter. I am sufficiently punished for my own indiscreet zeal by the mortification I suffer, and would much rather have been mulcted in the whole price of the carriage than have occasioned you so much vexation & disappointment.
I shall by the Mail of this evening write to Mr. Harvie what is proper on the subject, and if you will please to order the deficiencies to be made good, I have the means of throwing the expense of the repair upon his hands. Some small articles are usually required to be altered or amended in every new carriage after the first trial, but no hurry in which this has been built, (it being not yet quite 3 Months since it was ordered) not even the very unfavorable weather for painting it, which has continued nearly the whole of that time can be an excuse for so total a neglect as he seems to have been guilty of, in your opinion.
I hope you will have the goodness to believe that want of judgement on my part, not of the most anxious desire to procure for you a good carriage has led me into the mortifying predicament in which I am.
As to the price (which Mr. Cutts informs me is also thought extravagant) I beg to assure you, that it is below that, which has been given for inferior carriages to Fielding & other fashionable builders by many of my acquaintance whom I could name. With the sincerest respect I am Madam Your obedt hble Servt
B H Latrobe.
PS. If you can spare half an hour tomorrow, to ascertain the deficiencies, I will exert myself to have them repaired before you go.
